Citation Nr: 0740782	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-38 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran was diagnosed with hepatitis C in April 2004.  
The veteran contends that he was infected with hepatitis C as 
a result of a blood transfusion he received during surgery in 
1972 while in service.  The veteran's service medical records 
indicate that the veteran underwent surgery in April 1972 at 
Homer G. Phillips Hospital in St. Louis, Missouri to repair 
damage sustained from a gunshot wound.  An operation note 
dated April 8, 1972, indicates that the veteran suffered 
blood loss of about 450 cc during the surgery.  This 
operation note also contains notations of "flow replaced - 
500 cc" and "IV fluids - 2 liters."  A reasonable 
interpretation of these notations is that the veteran 
received 500 cc of blood and 2 liters of IV fluid during the 
April 1972 surgery.

The veteran's VA treatment records show that he has a history 
of intravenous drug use.  In a September 1988 discharge 
summary, the veteran reported injecting cocaine on a daily 
basis in 1986.  In a March 2004 social work assessment, the 
veteran again stated that he used cocaine intravenously for a 
period of time, but then began smoking it.  

Major risk factors for the hepatitis C virus include receipt 
of blood or blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; and body piercing or tattooing.  Veterans 
Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).  

The veteran has been exposed to major risk factors both in 
service and after his discharge from service.  The claims 
file does not contain any medical opinion as to whether the 
veteran's current hepatitis C is related to the in-service 
risk factor.  

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the veteran has a current diagnosis of hepatitis 
C; (2) the veteran's service medical records indicate that 
the veteran received blood during a surgery in April 1972, a 
major risk factor for the contraction of the hepatitis C 
virus; and (3) the evidence indicates that the claimed 
disability may be associated with the April 1972 surgery.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that the latter element is a low threshold).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his hepatitis C.  Ask 
the examiner to review the claims file 
in conjunction with the examination, 
particularly the service medical 
records pertaining to the April 1972 
surgery and VA treatment records 
containing the veteran's report of 
post-service intravenous drug use, and 
to make a note of such a review in the 
examination report.  Have the examiner 
conduct all necessary tests and provide 
an opinion as to whether the veteran's 
Hepatitis C is at least as likely as 
not (50 percent probability or more) 
related to the blood transfusion the 
veteran received during the in-service 
April 1972 surgery.

2.  Then, the AMC should readjudicate 
the claim of service connection for 
hepatitis C.  If the determination 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide the veteran and 
his representative a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

